                Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 BE Labs, Inc.,                                                  Case No. 6:20-cv-1149
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Accton Technology Corporation,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff BE Labs, Inc. (“Plaintiff”), through its attorneys, complains of Accton

Technology Corporation (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff BE Labs, Inc. is a corporation organized and existing under the laws of

New York that maintains its principal place of business at 1285 Greenbriar Lane, North Belmore,

NY 11710.

       2.         Defendant Accton Technology Corporation is a corporation organized and

existing under the laws of Taiwan that maintains an established place of business at #1 Creation

3rd Rd, Hsinchu Science Based Ind Park Hsinchu City, 30077, Taiwan.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
                 Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 2 of 8




        5.        This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                  VENUE

        6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                            PATENTS-IN-SUIT

        7.        Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

7,827,581; 9,344,183 (the “Patents-in-Suit”); including all rights to enforce and prosecute actions

for infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Defendant.

                                            THE ’581 PATENT

         8.        The ’581 Patent is entitled “Wireless multimedia system,” and issued

 11/02/2010. The application leading to the ’581 Patent was filed on 02/28/2001. A true and

 correct copy of the ’581 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.        The ’581 Patent is valid and enforceable.

                                            THE ’183 PATENT

         10.       The ’183 Patent is entitled “Wireless multimedia system,” and issued

 05/17/2016. The application leading to the ’183 Patent was filed on 10/01/2010. A true and




                                                     2
             Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 3 of 8




correct copy of the ’183 Patent is attached hereto as Exhibit 2 and incorporated herein by

reference.

       11.     The ’183 Patent is valid and enforceable.

                        COUNT 1: INFRINGEMENT OF THE ’581 PATENT

       12.     Plaintiff incorporates the above paragraphs herein by reference.

       13.     Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’581 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’581 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’581 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’581 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       14.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’581 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       15.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       16.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’581

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users



                                                 3
             Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 4 of 8




and others to use its products in the customary and intended manner that infringes the ’581

Patent. See Exhibit 3 (described below).

       17.       Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’581 Patent, literally or by

the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

use in end-user products in a manner that infringes one or more claims of the ’581 Patent.

       18.       Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers infringement

of the ’581 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’581 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’581 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’581 Patent.

       19.       Exhibit 3 includes charts comparing the Exemplary ’581 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

Products practice the technology claimed by the ’581 Patent. Accordingly, the Exemplary

Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’581

Patent Claims.

       20.       Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

       21.       Plaintiff is entitled to recover damages adequate to compensate for Defendants

infringement.




                                                  4
             Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 5 of 8




                        COUNT 2: INFRINGEMENT OF THE ’183 PATENT

       22.     Plaintiff incorporates the above paragraphs herein by reference.

       23.     Direct Infringement. Defendant has been and continues to directly infringe

one or more claims of the ’183 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’183 Patent also identified in the charts

incorporated into this Count below (the “Exemplary ’183 Patent Claims”) literally or by the

doctrine of equivalents. On information and belief, numerous other devices that infringe the

claims of the ’183 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       24.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’183 Patent Claims, by having its employees internally

test and use these Exemplary Products.


       25.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       26.     Despite such actual knowledge, Defendant continues to make, use, test, sell,

offer for sale, market, and/or import into the United States, products that infringe the ’183

Patent. On information and belief, Defendant has also continued to sell the Exemplary

Defendant Products and distribute product literature and website materials inducing end users

and others to use its products in the customary and intended manner that infringes the ’183

Patent. See Exhibit 4 (described below).




                                                 5
               Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 6 of 8




         27.      Induced Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues to induce infringement of the ’183 Patent, literally or by

 the doctrine of equivalents, by selling Exemplary Defendant Products to their customers for

 use in end-user products in a manner that infringes one or more claims of the ’183 Patent.

         28.      Contributory Infringement. Defendant therefore actively, knowingly, and

 intentionally has been and continues materially contribute to their own customers infringement

 of the ’183 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

 Products to their customers for use in end-user products in a manner that infringes one or more

 claims of the ’183 Patent. The Exemplary Defendant Products are especially made or adapted

 for infringing the ’183 Patent and have no substantial non-infringing use. For example, in view

 of the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

 material to at least one claim of the ’183 Patent.

         29.      Exhibit 4 includes charts comparing the Exemplary ’183 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’183 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’183

 Patent Claims.

         30.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 4.

         31.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        32.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.


                                                     6
            Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 7 of 8




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.     A judgment that the ’581 Patent is valid and enforceable

      B.     A judgment that the ’183 Patent is valid and enforceable

      C.     A judgment that Defendant has infringed directly, contributorily, and/or induced

             infringement of one or more claims of the ’581 Patent;

      D.     A judgment that Defendant has infringed directly, contributorily, and/or induced

             infringement of one or more claims of the ’183 Patent;

      E.     An accounting of all damages not presented at trial;

      F.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants past infringement with respect to the ’581 Patent.

      G.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants past infringement with respect to the ’183 Patent.

      H.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendants continuing or future infringement, up until the date such judgment

             is entered with respect to the ’581; ’183 Patents, including pre- or post-judgment

             interest, costs, and disbursements as justified under 35 U.S.C. § 284;

      I.     And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

             an accounting:

            i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                 and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                 that it incurs in prosecuting this action;

           ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                 action; and


                                                 7
           Case 6:20-cv-01149 Document 1 Filed 12/16/20 Page 8 of 8




         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.




Dated: December 16, 2020          Respectfully submitted,


                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff
                                  Rabicoff Law LLC
                                  5680 King Centre Dr, Suite 645
                                  Alexandria, VA 22315
                                  (773) 669-4590
                                  isaac@rabilaw.com

                                  Counsel for Plaintiff
                                  BE Labs, Inc.




                                               8
